PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/601,689
Filing Date: 22 May 2017
Appellant(s): Dziabiak et al.



__________________
Steven Tepera (Reg. No. 65984) 
Pillsbury Winthrop Shaw Pittman LLP 
For Appellant


EXAMINER’S ANSWER




This is in response to the Appeal Brief filed on 05/03/2021 appealing from the last Non-Final Office Action mailed out on 09/03/2020.           

(1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the last Non-Final Office Action dated 03  SEPTEMBER 2020 from which this appeal is taken is being maintained by Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”              

(2) Response to Argument/s 
In response to arguments recited by the Appellant in Appeal Brief filed on 03 MAY 2021, Examiner responds to the Appellant’s arguments traversing claim rejections under 35 USC 101 and 103 as detailed below ---      

Response to 101 Rejection Arguments ---             
(a)    Appellant has argued against 101 rejection firstly by stating (underlined by the Appellant) --- “Insurance comparisons are not mentioned in the independent claims.” (in upper half of Page 5 of Appeal Brief).  Examiner respectfully disagrees, and notes that the Abstract of this invention clearly states that this invention is about insurance (twice) therein ---   {“determining a sequence of scores indicative of differences in price of insurance for the user relative to prices of insurance for a group of users;”}.  Furthermore, para [0001] of this invention Specification titled Field (of Invention) clearly recites the word “insurance” in --- [ Field           [0001] The present disclosure relates generally to computer-implemented insurance comparison applications and, more specifically, to insurance comparison applications configured to form user interfaces indicative of marginal changes in a user's insurance rates relative to a population as additional data is acquired from the user. ]   Additionally, the Summary of this invention in para [0007] clearly recites the word “insurance” nine/9 times as ---   [ SUMMARY           [0006]   The following is a non-exhaustive listing of some aspects of the present techniques.  These and other aspects are described in the following disclosure.            

insurance 
comparison application, via a network, a request for one or more user interfaces of the insurance comparison application into which the user enters attributes of a consumer profile for which insurance options are to be compared with the insurance comparison application;   sending, with a server of an insurance comparison application, the requested one or more user interfaces to the user computing device via the network;  receiving a sequence of attributes of the consumer-2- 046775-0452199 profile from the user computing device via the network upon entry of each attribute in the sequence in the one or more user interfaces;  at least three times in the sequence of attributes, before all of the attributes in the sequence are received:  determining a sequence of scores indicative of differences in price of insurance for the user relative to prices of insurance for a group of users, wherein:  at least three versions of the score are determined in the at least three times in the sequence of attributes, and the updated versions of score in the sequence of scores adjust as additional attributes in the sequence of attributes are received based on the additional attributes;  and sending instructions to the user computing device to display an updated one of the one or more user interfaces including a visual depiction of the sequence of scores, wherein the visual depiction of the sequence of scores indicates to a user a marginal effect of a previously entered attribute in the sequence of attributes on a difference between the insurance prices for the user and the insurance prices for the group. ]           


(b)    The Appellant has further argued (on Page 6) that --- “The claims do not recite an abstract idea” in this invention, and Examiner respectfully disagrees.  In addition to the Examiner’s answers in the Response to Arguments in the last Non-Final Office Action of 09/03/2020, it is further noted by Examiner that the arguments by the Appellant in this Appeal Brief don’t show a technology improvement.  Instead, this invention is about comparison shopping for insurance rates and displaying them, and it does not disclose an improvement in computers that are used by this invention.     


(c)    The Appellant has asserted on Pages 7-8 that ----  “Indeed, The MPEP includes examples in which a claim is transformed from being patent-ineligible to being patent eligible by removing claim terms to broaden the claims.  Example 23, claims 1 and 4 of the July 2015 Update On Subject Matter Eligibility (published to the Federal Register on July 30, 2015) reveals exactly this result-—claim 1 is not directed to an abstract idea, but upon adding limitations, claim 4 is.  Thus, even though claim 1 defines a superset of claim 4, claim 1 is not directed to a judicial exception and claim 4 is.  This confirms that otherwise claim 1 of Example 23 would have the same result as claim 4 in that example. (emphasis added)”;  and Examiner disagrees, because both Claims 1 and 4 of Example 23 were found to be ‘Eligible’ for different reasons about “Graphical User Interface (GUI) for Relocating Obscured Textual Information”, and both claims were found to overcome the 101 rejection as explained in the 101 Guidance materials.  The Office’s (PTO’s) guidance clearly cites that Claim 1 of Example 23 was found to be Eligible as --- {“Here, the claimed method relates to addressing a problem with overlapping windows within a graphical user interface.  In particular, the claim recites dynamically relocating textual information within a window displayed in a graphical user interface based upon a detected overlap condition.  When the windows overlap, textual information is reformatted and relocated to an unobscured portion of the underlying window; when the windows no longer overlap, the textual information is returned to its original format and location. ……… Instead, the claimed method is necessarily rooted in computer technology to overcome a problem specifically arising in graphical user interfaces.  Additionally, the claim does not recite any other judicial exception.  Therefore, the claim is not directed to a judicial exception.  The claim is patent eligible.”}, and Claim 4 of Example 23 was found to be Eligible as --- {“The claim further recites the limitations of displaying a first and second window, detecting an overlap condition indicating the windows overlap such that textual information in the first window is obscured from view, determining the textual information is too large to fit in an unobstructed portion of the first window, scaling the textual information based upon the calculated scale factor, automatically relocating the scaled textual information to an unobstructed portion of the first window so that it is viewable by the user, and automatically returning the textual information to its original format when the overlap condition no longer exists.  These limitations are not merely attempting to limit the mathematical algorithm to a particular technological environment.  Instead, these claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself.  As discussed above, the scaling and relocating the textual information in overlapping windows improves the ability of the computer to display information and interact with the user. ………… Taking all the claim elements both individually and as an ordered combination, the claim as a whole amounts to significantly more than the mathematical algorithm of calculating a scaling factor.  Thus, the claim recites patent eligible subject matter.”}.    


The independent claims integrate the subject matter to which the claims are directed into a practical application” and “Dependent claim 14 further integrate the subject matter to which the claims are directed into a practical application” in this invention, and Examiner respectfully disagrees, because the Appellant does not show how this invention is improving a computer’s functionality.  Furthermore, Examiner notes that the Appellant’s arguments are similar to those found in Simio, LLC vs Flexsim Software Products Inc. decided by the United States Court of Appeals for the Federal Circuit on 29 DECEMBER 2020 (2020-1171), wherein the US Court of Appeals found that Simio’s similar arguments about its claims overcoming the 101 rejection were not persuasive.  For example, but not limited to, this invention recites the word “simulated” 35 times in its Specification and “simulator” once, and thus its arguments are similar to that of Simio;  wherein the US Court of Appeals determined --- “In each of these cases, the nature of the claims read in light of their specifications confirmed that they were directed to—were focused on—an actual technological improvement.  The same cannot be said here.”   Additionally, the Examiner notes that dependent Claim 14’s limitations (like a/the prefix tree) are similar to “add-on limitations” (of Simio) that do not overcome the 101 rejection.           


Response to 103 Rejection Arguments ---
(e)    In response to the Appellant’s arguments against the rejection under 35 USC 103 by traversing the rejection using a combination of primary Ling reference with secondary Kranzley reference (on Pages 11-12 of said Appeal Brief), and Examiner respectfully disagrees.  For example, but not limited to, even though primary Ling reference teaches about attributes (see Page 9 of the last Non-Final Office Action of 09/03/2020), Examiner added a secondary Kranzley reference was added for its teachings about ‘a/the sequence of attributes’ from paras [0125]-[0145] (see Page 11 of the last Non-Final Office Action of 09/03/2020).  Furthermore, Examiner notes that the primary Ling reference used to reject the limitation of “sequence of difference scores” based on Ling’s use of synonyms words of “different ratings” as well as “factor/score”  (see Page 14 of the last Non-Final Office action of 09/03/2020) described as --- {“AND para [0049] about {“Such monitoring may generate insurance scores, safety scores, rating factors, and/or affect current, retrospective or prospective costs of insurance.”}; & para [0067] about {“A driver authentication system may validate a which are the same as claimed limitations above to include “difference score/s”, & Examiner notes that ratings and scores are synonyms as taught by Ling;”}.    


(f)   In response to the Appellant’s arguments against rejection of dependent Claim 12 (on pages 12-13 of said Appeal Brief), Examiner notes that “location” is a synonym for distance (per onelook.com), and that the combination of both references teach about location/s as well as geographic/al locations/s on Pages 9/11/13/15/16/21/22/23, and as described in the last Non-Final Office Action of 09/03/2020.      
        

(g)    In response to the Appellant’s arguments against rejection of dependent Claims 13 & 14 (on pages 13-15 of said Appeal Brief), Examiner notes that as described in item (d) above, both references (Ling and Kranzley) teach about “attributes”, and as described in the last Non-Final Office Action of 09/03/2020.      


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SANJEEV MALHOTRA/           
Examiner, Art Unit 3691                      
17  MAY 2021       
Conferees:       
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        
/Vincent Millin/
Appeal Conference Specialist




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.